DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp et al (USPN 5,980,738) in view of Niimi (JP 2015124306, English machine translation provided).

Regarding Claim 1:
	Heitkamp teaches the microorganism immobilized carrier, characterized by comprising a carbon component (adsorbent material is carbon) (see col. 6 lines 31-37) and a resin (polymeric material) (see col. 3 lines 43-61) and containing microorganisms adhered to a surface thereof and/or an interior thereof (biosupport is inoculated with microorganisms, microorganisms colonize within the pores) (see col. 8 lines 40-43, col. 2 lines 30-32) .
	Heitkamp is silent as to having a zeta potential of from -25 mV to 0 mV.
	Niimi teaches a carrier with a zeta potential between -10 mV and +10 mV, and further teaches that the zeta potential effects the immobilization of microorganisms on the carrier (see para. 0035). Given that the prior art range of -10 to +10 mV overlaps the claimed range of -25 to 0 mV a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to adjust the zeta potential to within the claimed range (see In re Peterson, 315
F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). 


Regarding Claim 4:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1 wherein the carbon component is graphite (see col. 6 lines 32-37).

Regarding Claim 5:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 4. The combination does not explicitly teach isotropic graphite. However, Heitkamp teaches that the adsorbent is selected from carbon sources (see col. 6 lines 32-37). Therefore, it would have been obvious to one skilled in the art to select any known source of adsorbent carbon material and isotropic graphite is a known adsorbent carbon source (see Ando et al USPN 5,894,696 used as an evidentiary reference col. 9 lines 13-15).

Regarding Claim 6:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1, wherein the proportion of the carbon component is from 0 weight % to 60 weight %, and the proportion of the resin is from 40 weight % to 100 weight %. Given that the prior art proportions of 0 to 60 wt% carbon and 40 to 100 wt% resin overlap the claimed 

Regarding Claim 7:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1, wherein the interior thereof includes continuous pores, and the pores have a diameter of from 1 µm to 1000 µm (1 to 420µm) (see Heitkamp col. 8 lines 10-14).

Claims 2, 3, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp et al (USPN 5,980,738) in view of Niimi (JP 2015124306, English machine translation provided) as applied to claim 1 above, and further in view of Cho et al (USPN 6,372,138).

Regarding Claim 2:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1.
	Heitkamp does not explicitly teach wherein the microorganisms are nitrifying bacteria.
	Cho teaches immobilizing nitrifying bacteria on a carrier (see col. 2 lines 38-40).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Heitkamp with nitrifying bacteria, as disclosed by Cho 
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 3:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1.
	Heitkamp is silent as to the particle size of the carbon component. 
	Cho teaches a microbial carrier comprising carbon with a particle size of 1µm to 1000µm (200 mesh, ~75 µm) (see col. 8 lines 18-25).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a carbon source in Heitkamp with a particle size of 1µm to 1000µm, as disclosed by Cho because the same particle size provides sufficient porosity (see Chu col. 4 lines 49-50) and porosity is desirable in Heitkamp (see Heitkamp col. 7 lines 34-35).

Regarding Claim 8: 
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 2.

	Cho teaches a microbial carrier comprising carbon with a particle size of 1µm to 1000µm (200 mesh, ~75 µm) (see col. 8 lines 18-25).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a carbon source in Heitkamp with a particle size of 1µm to 1000µm, as disclosed by Cho because the same particle size provides sufficient porosity (see Chu col. 4 lines 49-50) and porosity is desirable in Heitkamp (see Heitkamp col. 7 lines 34-35).

Regarding Claims 9-11:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 2, 3, and 8 wherein the carbon component is graphite (see col. 6 lines 32-37).

Regarding Claims 12-14:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 9, 10, and 11. The combination does not explicitly teach isotropic graphite. However, Heitkamp teaches that the adsorbent is selected from carbon sources (see col. 6 lines 32-37). Therefore, it would have been obvious to one skilled in the art to select any known source of adsorbent carbon material and isotropic graphite is a known adsorbent carbon source (see Ando et al USPN 5,894,696 used as an evidentiary reference col. 9 lines 13-15).


	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 2, 3, and 8, wherein the proportion of the carbon component is from 0 weight % to 60 weight %, and the proportion of the resin is from 40 weight % to 100 weight %. Given that the prior art proportions of 0 to 60 wt% carbon and 40 to 100 wt% resin overlap the claimed proportions of 50 to 75 weight% carbon and 20 to 40 weight% resin a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use 50 to 75 wt% carbon and 20 to 40 wt% resin (see In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claims 18-20:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 2, 3, and 8, wherein the interior thereof includes continuous pores, and the pores have a diameter of from 1 µm to 1000 µm (1 to 420µm) (see Heitkamp col. 8 lines 10-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/23/2022